Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 4, 2021

                                        No. 04-21-00186-CR

                                        Adelida TREVINO,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-204-CR
                          Honorable Kirsten Cohoon, Judge Presiding


                                           ORDER

        The reporter’s record in this case was originally due June 28, 2021, but was not filed. On
July 1, 2021, this court notified the court reporter that the reporter’s record was late and directed
her to either: (1) file a notification of late record within ten days or (2) file the reporter’s record
within thirty days. On August 3, 2021, the court reporter filed a notification of late record
explaining why she had not yet filed the record and requesting an extension until August 23,
2021. After consideration, we GRANT the request and ORDER the court reporter to file the
record by August 23, 2021.


                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2021.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court